Citation Nr: 0403768	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  01-06 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hiatal hernia 
secondary to service-connected residuals of an appendectomy.

2.  Entitlement to service connection for postgastrectomy 
syndrome secondary to service-connected residuals of an 
appendectomy.

3.  Entitlement to service connection for irritable colon 
secondary to service-connected residuals of an appendectomy.

4.  Entitlement to service connection for diverticulitis 
secondary to service-connected residuals of an appendectomy.

5.  Entitlement to service connection for hemorrhoids 
secondary to service-connected residuals of an appendectomy.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to a rating in excess of 10 percent for 
residuals of an appendectomy.

8.  Entitlement to an initial rating in excess of 30 percent 
for residuals of cold injury with peripheral neuropathy in 
the right lower extremity.

9.  Entitlement to an initial rating in excess of 30 percent 
for residuals of cold injury with peripheral neuropathy in 
the left lower extremity.


REPRESENTATION

Appellant represented by:  [redacted]


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to April 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran provided testimony at personal hearings before 
personnel at the RO in October 2001, and before the 
undersigned Acting Veterans Law Judge in August 2003.  
Transcripts of both hearings are of record.  
At the August 2003 hearing, the veteran contended that there 
was error in the evaluation of his service-connected 
appendectomy residuals going back to his original claim of 
service connection in the 1950s.  

A review of the record reveals that, in an unappealed 
September 1952 rating decision, the RO granted service 
connection for residuals of an appendectomy and assigned a 
noncompensable rating.  In 1956, the veteran filed a claim 
for increase.  In a December 1956 rating decision, the RO 
continued the noncompensable rating.  On appeal to the Board, 
the Board confirmed the noncompensable rating in a September 
1957 decision.  Similarly, in 1962, the RO received a claim 
for increase and in a November 1962 rating decision, the RO 
continued the noncompensable.  On appeal to the Board, the 
Board again confirmed the noncompensable rating in a March 
1963 decision.  

Since the December 1956 and November 1962 rating decisions by 
the RO were affirmed by the Board, the rating decisions were 
subsumed by the subsequent Board decisions.  In order to 
revisit and revise the prior Board decisions, the veteran 
must file either a motion for reconsideration or a motion 
alleging clear and unmistakable error in the prior Board 
decisions.  A motion for reconsideration is governed by 
38 C.F.R. §§ 20.1000, 20.1001 and a motion alleging clear and 
unmistakable error is governed by 38 C.F.R. §§ 20.1400-1411.  

In pertinent part, 38 C.F.R. § 20.1001 requires that a motion 
for reconsideration be in writing, include the name of the 
veteran, the applicable VA file number, and the date of the 
Board decision or decisions to be reconsidered.  The motion 
must set forth clearly the alleged obvious error of fact or 
law in the applicable decision or an appropriate basis for 
requesting reconsideration.  If the Board decision involved 
more than one issue on appeal, the motion for reconsideration 
must identify the specific issue, or issues, to which the 
motions pertains.  Similarly, in part, 38 C.F.R. § 20.1404 
requires that a motion for revision of a Board decision on 
the basis of clear and unmistakable error must be in writing 
and signed by the moving party or that party's 
representative, and it must include: the name of the veteran, 
the name of the moving party if other than the veteran, the 
applicable VA file number, the date of the Board decision to 
which the motion relates.  The motion must set forth clearly 
and specifically the alleged clear and unmistakable error of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Both types 
of motions must be filed at the following address: Director, 
Management and Administration (01E), Board of Veteran's 
Appeals, 810 Vermont Avenue, N.W., Washington, DC 20420.  

As an additional matter, the issue of service connection for 
hearing loss was framed as whether new and material evidence 
has been presented to reopen the claim.  However, a review of 
the record reveals no prior, final denial on the claim.  
Consequently, finality has not attached and the Board will 
consider the issue de novo. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

VA has a statutory duty to notify a claimant of the evidence 
necessary to substantiate the claim and a duty to assist a 
claimant in developing the facts pertinent to the claim.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified in part at 38 
U.S.C.A. § 5103, 5103A and implemented by 38 C.F.R. § 3.159.    

VA medical records, dated in April 2000, document 
sensorineural hearing loss in each ear.  In an October 2001 
statement, R. A. B., M.D., stated that the veteran's hearing 
loss was caused by exposure to heavy gunfire experienced 
while in service.  In order to determine whether the veteran 
has hearing loss as defined by 38 C.F.R. § 3.385, and whether 
such a disability is causally related to his acknowledged 
in-service noise exposure, he should be afforded a medical 
examination. 

The veteran contends that his service-connected appendectomy 
residuals should include adhesions, and that these adhesions 
have resulted in multiple gastrointestinal disabilities, 
including a hiatal hernia, postgastrectomy syndrome, 
irritable colon, diverticulitis, and hemorrhoids.  

In a June 2002 supplemental statement of the case, the RO 
stated that adhesions were to be considered part of the 
service-connected appendectomy residuals.  Despite the 
foregoing, it is not clear from the January 2002 VA 
examination, what symptoms, if any, are attributable to the 
veteran's appendectomy residuals, to include the adhesions.  
Thus, the Board concludes that a new examination is necessary 
in order make an accurate determination as to what 
symptomatology must be considered as part of the 
service-connected disability.

Finally, in a May 2002 rating decision, the RO granted 
service connection for residuals of cold injury in both lower 
extremities and assigned a single 30 percent rating.  The 
veteran subsequently submitted a notice of disagreement, 
contending that a higher initial rating was warranted.  In a 
February 2003 rating decision, the RO found that the May 2002 
rating decision was clearly and unmistakably erroneous 
regarding the cold injury because separate ratings of 30 
percent were not granted for the right and lower extremities.  
The veteran was informed of this action by correspondence 
dated in April 2003 and that, as this was the maximum rating 
allowed by law for this condition, the issue was considered 
satisfied.  As only the veteran or his representative can 
withdraw a notice of disagreement and as the record raises 
the applicability of an extraschedular rating, the issue is 
still in appellate status.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A. 

2.  Furnish the veteran a statement of 
the case, addressing the issues of 
initial ratings in excess of 30 percent 
for residuals of cold injury with 
peripheral neuropathy in the right and 
left lower extremities, including an 
extraschedular rating.  Further, notify 
the veteran that if he wants to continue 
the appeal of these issues, he must file 
a substantive appeal to perfect his 
appeal.

3.  Ask the veteran for records, 
pertaining to the August 1962 abdominal 
surgery at St. Margaret's Hospital in 
Montgomery, Alabama.  If necessary assist 
the veteran in obtaining any records, he 
identifies. 

4.  Schedule the veteran for a VA 
audiology examination to determine 
whether the veteran has hearing loss and, 
if so, for a medical opinion as to 
whether the current hearing loss is 
related to noise exposure the veteran 
experienced while in combat during 
service.  The claims folder should be 
made available to the examiner for 
review.  

5.  Schedule the schedule the veteran for 
an examination by a gastroenterologist in 
order to determine the current level of 
impairment due to the service-connected 
appendectomy residuals and adhesions.  
The claims folder should be made 
available to the examiner for review.  

The examiner is asked to evaluate 
the veteran for adhesions of the 
peritoneum under Diagnostic Code 
7301, considering disturbance of 
bowel motility, actual partial bowel 
obstruction, reflex disturbances, or 
the presence of pain.

6.  After the above development has been 
completed, adjudicate the issues in light 
of any additional evidence obtained.  In 
adjudicating the rating for the residuals 
of the appendectomy residuals, consider 
Diagnostic Code 7301.  In any benefit 
sought remains denied, furnish the 
veteran a supplemental statement of the 
case.  Then return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




